Citation Nr: 1638983	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  09-46 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for missing teeth, claimed as due to a mandibular fracture.  

2.  Entitlement to service connection for headaches, claimed as due to a mandibular fracture.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD), claimed as due to a mandibular fracture.

4.  Entitlement to service connection for gastroesophageal reflux disease (GERD), claimed as due to a mandibular fracture.  

5.  Entitlement to service connection for temporomandibular joint (TMJ) syndrome, claimed as due to a mandibular fracture.

6.  Entitlement to a compensable rating for residuals of fracture, symphysis, subcondylar fracture of the mandible.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from May 8, 1977, to September 27, 1977; whereupon she reverted to the Army National Guard of Wisconsin.  She also had several other short periods of ACDUTRA.  

This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

Historically, an April 2007 rating decision granted service connection for residuals of a fracture, symphysis, subcondylar fracture of the mandible which was assigned an initial noncompensable evaluation, all effective January 9, 2007 (date of receipt of claim).  Service connection was denied for "loss of back teeth" because the service records did not show a loss of back teeth during service due to the service-connected mandibular fracture nor was there such evidence of teeth loss after service due to the service-connected mandibular fracture.  

A November 2007 rating decision denied a compensable rating for the service-connected residuals of a fracture, symphysis, subcondylar fracture of the mandible and also confirmed and continued the denial of service connection for loss of back teeth claimed as secondary to the service-connected mandibular fracture.  It was noted that a May 24, 1977, service clinical record showed that she had an episode of syncope in formation and fell on May 11, 1977, sustaining multiple fractured teeth, numbers 3, 4, 12, 13, 14, and 28 and that these teeth were restored.  Service medical records also showed that tooth number 31 was extracted but the reason for the extraction was not specified.  Otherwise, there was no evidence of loss of teeth or other dental trauma during service.  The appellant was informed that inquires as to possible eligibility for dental treatment should be made to the Eligibility Section of the Dental Clinic at the VA Medical Center.  

Thereafter, a November 2009 rating decision granted service connection for dental treatment purposes for teeth numbers 3, 4, 12, 13, 14, and 28 as due to trauma.  Service connection, for compensation purposes, was again denied for loss of back teeth.  

A January 2010 rating decision denied service connection for headaches, claimed as due to the 1977 inservice injury, as well as service connection for depression and a chin laceration.  The RO noted that the STRs were negative for headaches.

A December 12, 2012, rating action granted service connection for anxiety, not otherwise specified (NOS), claimed as due to the service-connected mandibular fracture residuals, which was assigned an initial 30 percent disability rating, all from March 6, 2008 (date of receipt of claim, on VA Form 21-4138, Statement in Support of Claim).  That rating also granted service connection for a laceration of the chin which was assigned an initial noncompensable rating, all from July 17, 2009, date of the Decision Review Officer's hearing at which the Veteran and her spouse testified (and a transcript of which is of record).  

In pertinent part, an October 4, 2013 rating decision denied service connection for PTSD, GERD, and TMJ; and it confirmed and continued a noncompensable rating for service-connected residuals of a mandibular fracture.  

The Veteran initiated an appeal from the October 2013 rating decision by filing a Notice of Disagreement (NOD), on VA Form 21-0953, later in October 2013.  Notably, he contested not only the noncompensable rating assigned for the mandibular fracture residuals but also the effective date of the award.  However, service connection and the noncompensable rating were initially awarded by the April 2007 rating decision and he did not initiate a timely appeal from that decision.  While he did initiate an appeal from the November 2007 rating which confirmed and continued that noncompensable rating, and also denied service connection for loss of back teeth by filing an NOD in June 2008, this was more than one year after the April 30, 2007, notice letter.  Moreover, the June 2008 NOD was limited to the denial of service connection for loss of teeth and did not indicate disagreement with the noncompensable rating for the service-connected mandibular fracture residuals.  In this regard, under the law in the absence of an allegation of clear and unmistakable error (CUE) under 38 C.F.R. § 3.105(a), and here there is none, there is no freestanding claim for an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Thus, the matter of an earlier effective date for service connection for mandibular fracture residuals is not before the Board.  

A transcript of the Veteran's testimony at an April 2016 videoconference before the undersigned Veterans Law Judge (VLJ) is of record.  Subsequently, the Veteran requested additional time within which to submit new evidence.  By letter dated July 1, 2015, she was notified that she had an additional 60 days within which to submit such evidence.  

The Veteran is service-connected for an anxiety disorder, not otherwise specified (NOS) (claimed as depression), associated with inservice dental injury, rated 30 percent; cervical DDD and DJD with a history of right C8 radiculopathy, rated 10 percent; and noncompensable ratings are assigned for residuals of fracture, symphysis, subcondylar fracture of the mandible, and for a scar as a residual of a chin laceration.  Also, the Veteran is service-connected, for purposes of VA dental treatment, for injury to teeth numbers 3, 4, 12, 13, 14, 28, and 31.  

With respect to psychiatric disability, the Veteran testified that her psychiatric status had worsened.  Page 7 of the videoconference transcript.  From this it is not clear whether she is seeking an increased rating for her now service-connected anxiety disorder, NOS.  Thus, this matter is referred to the RO for clarification.  38 C.F.R. § 19.9(b) (2015).  

This appeal was processed using the Veteran's Benefits Management System (VBMS) and, in addition there is a Virtual VA paperless claims electronic file.  Accordingly, any future consideration of this appeal should take into consideration the existence of these electronic records.  

The issues of service connection for headaches and for TMJ syndrome are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran sustained in-service dental trauma but it did not cause a loss of substance of the body of the maxilla, mandible, condyloid process or hard palate resulting in a loss of teeth.  

2.  The Veteran does not have PTSD.  

3.  The Veteran's GERD first manifested years after service and is unrelated to her service-connected residuals of a mandibular fracture.  

4.  The Veteran's service-connected residuals of fracture, symphysis, subcondylar fracture of the mandible more closely approximate masticatory dysfunction contemplated by severe malunion of the mandible.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a dental condition, claimed as loss of teeth, for compensation purposes have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381, 4.150 (2015).  

2.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).  

3.  The criteria for service connection for GERD are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).  

4.  The criteria for a 20 percent rating, but no higher, for residuals of fracture, symphysis, subcondylar fracture of the mandible are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.3, 4.7, 4.24, 4.150, Diagnostic Codes 9903 and 9904 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by letters of January 2007, August 2009, and February 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service treatment (STRs), VA treatment records, and private clinical records are on file.  Also, treatment records were requested from the Aurora Health Care but on November 23, 2009, the RO was informed that "a special authorization" form was required and, so, the RO's request for such records had been refused.  

In February 2013 the RO made a Formal Finding on a lack of information required to verify PTSD stressors.  It was noted that service records were negative for a diagnosis of PTSD, she did not have any combat medals, and did not qualify for a "relaxed standard examination."  She did not respond to the request in the February 28, 2012 VCAA letter for information relative to PTSD stressor(s) or medical records.  Thus, the RO was unable to research the claim for PTSD or stressor verification with "JSRRC" due to a lack of the Veteran's response to provide stressor information.  In any event, it is clear that no stressor is alleged other than the documented dental injury.  

In July 2007 the Veteran was provided with a copy of the military records in her claims file.  In April 2010 the Veteran was provided with a complete copy of her claims file.  In March 19, 2014, copies of all VA examination reports were sent to the Veteran, as she requested. 

As to the DRO hearing and videoconference, 38 C.F.R. § 3.103(c)(2) requires that a one presiding at a hearing fulfill two duties: (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, at the hearings the issues on appeal were set forth, and the testimony was directed toward the evidence necessary to substantiate the claims.  Finally, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the either hearing.

Of record is a negative VA medical opinion stating that the claimed GERD is unrelated to the ingestion of food.  That opinion was challenged at the videoconference.  The service representative noted that the unfavorable VA medical opinion of record was not rendered after an interview and physical examination of the Veteran.  It was alleged that the Veteran had been led to believe by her treating VA physician that her GERD was due to being unable to properly chew her food.  Page 8.  It was for this reason that the case was held open for additional time to allow the Veteran to obtain favorable evidence from her treating VA physician.  However, as noted, the Veteran did not submit a medical opinion.  Moreover, the medical opinion clearly stated that as a matter of medical science GERD was unrelated to any disturbance of masticatory function.  Accordingly, an actual physical examination and interview of the Veteran would serve no purpose and there is otherwise no flaw or fault in the medical opinion which has been obtained.  

At the videoconference it was requested that the Veteran be afforded a VA examination regarding her claim for service connection for headaches.  Page 16.  However, she has already been afforded a VA examination as to her headaches, and as to her as yet unadjudicated but inextricably intertwined claim for service connection for traumatic brain injury (TBI).  Because the claim for service connection for headaches must be remanded for reasons that will be made clear, the Board will not address this matter at this time.  

Also at the videoconference the Veteran's service representative requested that the Veteran be afforded a VA dental and oral examination as to her claim for an increased rating for residuals of her mandibular fracture.  Page 15.  As to this, the Veteran has already had repeated VA dental and oral examinations over the years.  No specific reason or rationale was set forth explaining or even suggesting what additional evidence might be obtained from yet another such examination that would prove helpful in the adjudication of this claim and the Board cannot ascertain one.  Accordingly, an additional VA dental and oral examination is not required.  

The Board concludes that all necessary development has been accomplished and that the duty to assist has been satisfied because there is no reasonable possibility that any further assistance would help in substantiating her claims.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Bernard v. Brown, 4 Vet. App. 384 (1993).  


Background

STRs show that the Veteran suffered syncope while in formation on May 11, 1977, and fell sustaining multiple fractured teeth, i.e., numbers 3, 4, 12, 13, 14, and 28, as well as a non-displaced fracture of the condyle and anterior symphysis of the mandible.  All of the aforementioned teeth were restored and tooth number 31 was extracted.  

The Veteran underwent psychiatric hospitalization at the Sinai Samaritan Medical Center in May and June 1988.  The discharge diagnosis was an adjustment disorder with depressed features and marital problems.  There was no mention of any problems related to her inservice 1977 injuries.  

A June 1989 study, done for a complaint of pain of the esophagus and stomach, at the St. Michael Hospital revealed a normal esophogram and upper gastrointestinal (GI) tract series.  

A March 1990 outpatient treatment note from St. Michael Hospital shows that the Veteran had a history of having had nodules removed from her throat.  Another clinical history from that facility in the same month noted that she had a history of thyroid surgery with removal of a goiter in 1987 at Mount St. Sinai.  

The Veteran was seen at St. Michael Hospital in March 1991 for an acute headache.  She was seen again in July 1994 for a migraine, of which she was then reported to have a history but she had no known history of trauma.  

The Veteran was seen at a private medical facility in October 1992 for gastroenteritis.  

The Veteran was treated at the St. Michael Hospital in 1997 for depression.  

A March 1998 Emergency Room Note from the St. Joseph's Hospital shows that the Veteran was evaluated for neck and upper back pain.  In taking her history, she denied any difficulty breathing or swallowing secretions.  

The Veteran was seen at St. Michael Hospital in December 2001 for a migraine headache, similar to headaches she had previously had.  It was reported that she had not history of trauma.  Typically, she had a migraine headache every two to three years.  The diagnosis was an acute classical migraine.  She was seen again at that facility in August 2003 for a migraine headache and it was again reported that she had no known history of trauma.  

Records of dental treatment at Western Dental in October 2004 are on file. 

A September 2007 non-contrast cranial CT scan at the Phoenix Baptist Hospital, taken for the Veteran's complaint of migraine headaches, was negative.  

In June 2008 the Veteran's Notice of Disagreement (NOD), as to the denial of service connection, for compensation purposes, for "loss of back teeth," she reported having difficulty eating various types of foods and, also, of having constant headaches.  

The Veteran testified in July 2009 before a Decision Review Officer (DRO) at the RO.  The DRO indicated that there were two issues, a compensable rating for service-connected residuals of a fracture, symphysis, subcondylar fracture of the mandible, and also service connection for loss of back teeth, claimed as secondary to the service-connected fracture residuals.  

At the hearing, at which her husband also testified, the Veteran testified that she had procured additional service records and that, "as much as possible" all service records were now on file.  She also testified that if needed she was willing to attend a VA examination.  After many teeth were shattered when she fell in formation in May 1977, she had temporary crowns put on but was never given permanent crowns.  Only recently, (last Tuesday) the last of her temporary crowns had been removed.  As to the service-connected mandibular fracture rating, she had problems chewing due to an over-bite, which her representative indicated was evidence of moderate mandibular displacement.  She testified that only 2 weeks ago a dentist had recommended that she have five (5) teeth removed and they wanted to do something to the bottom of her jaw to re-align it because currently her remaining lower teeth were touching the top of the roof of her mouth.  She was sometimes afraid to swallow because her food could not always be properly chewed.  

The Veteran and her husband testified that she entered service, on a buddy plan, with her now sister-in-law who had been present at the time of the Veteran's dental trauma in May 1977 and she had witnessed the Veteran having spat out teeth from the injury.  All of the Veteran's back teeth had been shattered.  When hospitalized after the injury she could only ingest fluids.  She had later been put on light duty.  

She testified that immediately after her ACDUTRA ended in September 1977 she had returned to her reserve unit and spoken to a sergeant about filing a VA claim but he had told her that she had not been in the military long enough and did not qualify for VA benefits, and this was confirmed by her recruiter, who was also her cousin.  Thus, after her ACDUTRA she had not had permanent crowns put on because she could not afford them.  After she married her husband, she was on his insurance plan and had seen a dentist until she had a bad [unexplained] experience, following which she did not see a dentist for a long time.  She had continued being unable to chew properly, e.g., not being able to eat steaks or sunflower seeds.  Even now she continued to eat only soft food.  A dentist that she had seen after her ACDUTRA had told her that she needed to have her bones shaved down, among other things, but she could not afford that.  

The DRO stated that the service records show that teeth numbers 3, 4, 12, 13, 14, and 28 had been fractured from the Veteran's inservice May 1977 injury.  The Veteran indicated that aside from any VA disability compensation she desired service connection for the purpose of dental treatment because she still had further treatment which needed to be done.  She also indicated that she could not open her jaw as far as other people could.  The DRO indicated that a VA dental examination would be helpful to identify which teeth were injured and the level of any residual functional impairment.  Also, the service representative set forth a claim for service connection for a residual scar from the inservice laceration of the Veteran's chin (which was subsequently granted).  The Veteran also testified that since her inservice injury she had had headaches and neck pains.  The service representative and the DRO indicated that they would infer that the Veteran's headaches might be part of a possible brain injury (in other word traumatic brain injury (TBI)).  The DRO indicated that a medical opinion might be needed as to this matter.  

In July 2009 the Veteran provided a statement listing the days and times that she had missed work or left work early from July 2007 to July 2009 due to headaches and dental problems.  

On VA psychiatric examination on September 8, 2009 it was reported that the examination was conducted relative to a claim for service connection for depression due to the Veteran's inservice May 1977 injuries.  The claim file and VA electronic medical records were reviewed.  She was afraid to eat due to a fear of choking or not being able to chew food correctly.  She also reported having increased difficulty speaking as well.  She had seen a psychiatrist in Milwaukee, the last time being in June 2004, and had had psychiatric inpatient care in 1986, following extraction of a tooth.  She complained of headaches and migraines.  In the last two years she had lost time from work due to physical difficulties, including headache and migraines, as well as dental problems.  The diagnoses were anxiety disorder, NOS, and a depressive disorder, NOS.  The examiner stated that the Veteran's current difficulties were related to her reported jaw and mouth difficulties.  

On VA scar examination on September 11, 2009 the Veteran had a 6 inch linear scar across the bottom of her chin which was flat and without induration or adhesion to underlying tissue.  The scar did not affect her usual daily activities and had no significant occupational effect.  

On VA spinal examination on September 16, 2009 the Veteran complained of paresthesia, numbness and weakness starting at the base of the right side of her neck and traveling distally over the right scapula and down over the whole right arm to her finger tips.  She had no pain but complained of a feeling of weakness in her right arm.  X-rays revealed straightening of the normal cervical lordotic curvature, and minimal narrowing of C5-6 and C6-7 consistent with degenerative arthrosis; as well as slight retrolisthesis of C5 on C6.  There were post surgical clips projected about the lower cervical spine region, anteromedially.  The diagnosis was a chronic cervical spine strain with degenerative arthrosis.  The examiner opined that it was at least as likely as not that the cervical spine degenerative changes, claimed as neck pain, were medically or causally related to her May 1977 inservice injury.  

On VA dental and oral examination on September 21, 2009 the Veteran's claim file and medical records were reviewed.  It was reported that in 1977 she had fallen striking her chin and resulting in a non-displaced jaw fracture and dental trauma to teeth numbers 3, 4, 12, 13, 14, 28, and 31.  Her course since then had been one of progressive worsening but she had no current treatment.  It was reported that she had no history of difficulty chewing, and no history of swelling, pain, opening her mouth, or talking.  

On physical examination there was no loss of bone of the maxilla, malunion or nonunion of the maxilla.  There was no loss of bone of the mandible or malunion of the mandible.  There was no limitation of motion at the TMJ articulation.  There was no loss of bone of the hard palate and no evidence of osteoradionecrosis or osteomyelitis.  There was no tooth loss due to the loss of substance of the body of the maxilla or mandible.  There was no speech difficulty.  

The examiner observed that a review of records revealed that the Veteran had had a nondisplaced mandibular symphysis fracture that did not require fixation.  Teeth numbers 3, 4, 12, 13, 14, 28, and 31 had all been damaged due to her (May 1977) dental trauma.  However, the records showed that after the injury these teeth had been restored and she had been discharged.  Currently, her remaining teeth were numbers 6 through 11, 21 through 25, and 31.  All other teeth had been removed.  She needed routine dental care which would be upper and lower partial dentures.  There were no signs of residuals of the jaw fracture and she had no issues with "TMD."  She had no pain and she had normal range of motion.  Panorex films showed normal hearing without sequelae.  

On VA traumatic brain injury (TBI) examination on October 27, 2009, by a neurologist, the Veteran reported that since her May 1977 injury she had had chronic migraine headaches, and other symptoms.  It was noted that her inservice treatment after her dental trauma had not required any wiring of her jaw, and some teeth were replaced.  Seven teeth were shattered and one was entirely lost.  Since the 1977 injury she had had recurrent episodes of dizziness, with the episodes lasting 20 minutes.  She had not fallen during such episodes, except in 1986.  The episodes occurred about once monthly but had increased in frequency since 1985.  She reported having headaches, at the top of her head.  It was also reported that she had had problems swallowing after the 1977 injury, because of being unable to properly chew her food because of her dental injuries.  Since the injury she had continued to have problems chewing, creating a fear related to swallowing.  

It was also reported that the Veteran now had only her front teeth because the 5 remaining posterior teeth had been removed on July 19, 2009.  Since her 1997 injury she had been limited in chewing.  She would chew with her gums and only her front teeth about five times and then was ready to swallow.  She could not eat solid food, and could only eat soft foods since her 1977 injury.  Her jaws would be tired after an hour of chewing.  She could ingest a liquid diet and potatoes, but not potato chips unless she moistened them in her mouth.  She could no longer eat sunflower seeds because she could not chew them as a result of the loss of her 5 posterior teeth.  She had had a partial right thyroidectomy but was not on oral supplements.  

The examiner reported that the Veteran had had a TBI during service.  It was reported that chewing had been a problem due to lack of suitable teeth for grinding since her inservice injury.  It was opined that the TBI symptoms and condition since the 1977 injury were at least as likely as not caused by that injury.  It was noted that the Veteran had reported a range of symptoms which had begun in the 1980s and, as the examination interview had progressed, the Veteran had explained that she had suppressed the recognition of these conditions, even though they all began after the 1977 injury.  There were no other injuries of medical conditions which came before or after the 1977 injury to produce the range of conditions she had experienced.  It was felt that the Veteran was honest and, so, was opined that she had had headaches ever since her 1977 injury, in addition to other symptoms.  It was believed that these were a reasonable sequelae of her inservice TBI.  Her history of migraine headaches, included the chronic form starting after her 1977 injury, and the more acute episodic flare-ups of migraines beginning in the 1980s, yet both were causally related to her TBI.  The examiner believed that it was as likely as not that the association of symptoms and conditions were causally related to her 1977 TBI.  

A November 29, 2011 VA dental outpatient treatment (VAOPT) record shows that the Veteran asked to see a VA dentist for an opinion.  The dentist stated that he was in agreement with a prior opinion of another dentist that the Veteran had a severely collapsed "bit" (bite), to the point that there was bone on bone contact in the posterior aspect.  It was explained that there was simply no good way to achieve enough room to place a prosthesis.  It was explained that the severe bone reduction surgery needed could possibly not be done due to shortage of bone of the maxilla.  As to implants, the dentist explained that there was not enough bone and, even if there was, it had to be understood that there needed to be a superstructure to place such implanted teeth but, again, there was not room for this.  The Veteran expressed exasperation that all this was due to her mandibular fracture.  The dentist expressed his understanding of her feelings but, at this point in time, the advice to "live with" her condition was really her best option.  Even though the accident caused this process, at this time the trauma rated teeth could not be replaced with a prosthesis.  The dentist further stated that while many would like to think that there was something in modern Dentistry to help, the unfortunate reality was that there was nothing that could be done.  He again explained that her "trauma rated teeth cannot be replaced with a prosthesis."  

On VA dental and oral Disability Benefits Questionnaire (DBQ) on March 12, 2012 the Veteran's claim file, including dental records were reviewed.  It was reported that the Veteran did not have a loss of any part of the mandible or mandibular ramus, or loss of either condyle of the mandible.  The Veteran's injury had not cause malunion or nonunion of the mandible, nor a loss of any part of the maxilla or hard palate.  There was no malunion or nonunion of the maxilla due to injury.  There was no loss of teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity.  It was reported that the Veteran had loss of teeth due to trauma and that the masticatory surfaces could not be restored by a suitable prosthesis.  So, she had to function with her remaining teeth which limited what she could eat.  She did not have, and had never been diagnosed with, osteomyelitis or osteoradionecrosis of the mandible.  

A VA dental OPT record, also dated March 12, 2012, shows that the Veteran had missing teeth numbers 1, 2, 3, 4, 5, 12, 13, 14, 15, 16, 17, 18, 19, 20, 28, 29, 30, and 32.  It was stated that the Veteran had had a jaw fracture which led to traumatic loss of several teeth.  She had a trauma rating for those teeth.  The problem arose in that while eligible for replacement, due to bony and occlusion changes, "we have no treatment prostheses."  

A March 2012 report of a Preliminary Consult with Clear Choice Dental Implant Center shows that the Veteran desired dental implants to restore her function and her smile.  An estimate fee was given for extraction of teeth, four upper implanted teeth, and four lower implanted teeth, as well as interim and final bridges.  

A March 29, 2012, VAOPT record shows that the Veteran received counseling.  There was one diagnosis of PTSD but the complete counseling report reflects a diagnosis of depression/anxiety disorder, not otherwise specified (NOS), but "Sub threshold PTSD non-combat related (fall)." 

In a typed letter received in April 2012 and entitled "PTSD Daily Reading" the Veteran recounted the extensive treatment following her May 1977 injury, and her difficulties associated with her prolonged recovery.  

On VA scar examination on August 29, 2012 it was reported that the Veteran's residual scar on her chin did not result in any limitation of function.  

On VA psychiatric examination on August 28, 2012, the Veteran's claim file and electronic medical records were reviewed.  The Veteran reported that she was unable to eat certain foods because she had no back teeth.  It was reported that the Veteran did not have a diagnosis of TBI because it was not shown in the records which had been reviewed and because a TBI examination had not yet been completed.  Her current symptoms of TBI included migraine headaches.  In response to the question of "[i]f a diagnosis of TBI exists, is it possible to differentiate what portion of the occupational and social impairment [] is caused by the TBI?" the box marked "Yes" was checked.  However, it was also stated that if the response was no, as to a rationale, that "[c]an not make determination of specificity without mere speculation."  It was also reported that the Veteran had worked part-time in a VA work study program since May 2012.  She had missed four days of work after she was hit on the head with a rock.  She also related having pain and soreness in her jaw.  She reported being unable to eat certain foods and that her jaw was constantly in pain when eating.  

In VA Form 21-4138, Statement in Support of Claim, in January 2013 a claim was set forth for service connection for GERD on the basis that it was intertwined with the Veteran's dental disability.  

On VA DBQ neurology examination on May 10, 2013, by a neurologist for evaluation of TBI the Veteran's claim file was reviewed.  It was reported that the Veteran had had a TBI associated with her diagnosed jaw fracture.  She also had a diagnosis of headaches.  She reported that following her inservice 1977 injury she had had long-term problems with her teeth, jaws, and mouth.  On examination she complained of mild memory loss.  Her social interaction was occasionally inappropriate.  She was fully oriented and her judgment was normal.  Her motor activity, consciousness, and visual-spatial orientation were normal.  It was reported that she had no subjective symptoms.  She had one or more neurobehavioral effects.  There was no impairment in her ability to communicate, including by spoken word.  

Also, the examiner reported that the Veteran had headaches, including migraine headaches, as a subjective symptom attributable to her TBI.  Moreover, the examiner reported that the Veteran had an "obvious malocclusion of her jaw/bite" and received dental care.  It was noted that a March 2011 MRI, conducted for progressive headaches, had yielded findings suggestive of possible "leukoariosis" possibly on the basis of chronic small vessel ischemic changes, which would be advanced for the Veteran's age.  Alternative possibilities included vasculitides, "lines disease", or much less likely a demyelinating disorder.  As to the functional impact of TBI on her ability to work she related she could not work due to the problems with her headaches and her teeth, which had also caused depression.  

The examiner had been asked to comment on the conflicting opinion as to a diagnosis of TBI, i.e., between the examinations of October 2009, diagnosing TBI, and August 2012 which diagnosed anxiety disorder, NOS, but concluded that the Veteran did not have TBI.  The current examiner stated that it was erroneous to conclude that the August 2012 VA examiner had said that the Veteran did not have a diagnosis of TBI; rather, the August 2012 examiner stated that TBI was not shown in the records reviewed because a TBI examination was "not completed currently" but had gone on to state that current symptoms of TBI included migraine headaches.  

On VA DBQ neurology examination on May 10, 2013, by a neurologist for evaluation of headaches the Veteran's claim file was reviewed.  It was reported that the Veteran had a diagnosis of migraine headaches.  In describing the Veteran's history it was stated she had service related post traumatic headaches.  She had characteristic prostrating headaches, and they impacted her ability to work.  

VAOPT records show that the Veteran was treated from 2009 to 2012 for, in part, GERD. 

On VA DBQ neurology examination on October 1, 2013, by an internist, for evaluation of GERD the Veteran's records were reviewed it was opined that the Veteran's GERD was less likely as not proximately due to or the result of her service-connected condition.  The rationale was that GERD was a condition resulting from the failure of the lower esophageal sphincter (LES) to properly remain closed, thus resulting in the leaking of highly acidic stomach contents up into the unprotected esophagus which causes the symptom of heartburn.  Chewing ability had no impact on the sphincter function, which is not able to be controlled as it is an autonomic process only.  While specific foods could increase stomach acidity, and therefore symptoms of GERD, foods did not cause the sphincter to "fail."  So there might be a noted symptom profile from eating, but it is not able to cause GERD.  Therefore, it was far less likely than 50% probability that GERD was caused by dental issues.  Likewise, for the reasons explained, the question of aggravation of a nonservice-connected condition by a service-connected condition was not applicable.  

In a September 2, 2015 "Addendum" a VA clinical psychologist addressed the differentiation of symptoms of the service-connected anxiety disorder and the claimed TBI.  The psychologist reviewed the records in VBMS, including a 2012 psychiatric examination and the 2013 TBI examination.  It was reported that the Veteran's anxiety disorder symptoms included anxiety, sleep disturbance, disturbance of motivation and mood, as well as mild memory loss.  The Veteran's TBI accounted for her headaches and also for her mild memory loss.  This conclusion was based on data from VA examinations in 2012 and 2013, as she had not been examined since the later examination.  

In another "Addendum" dated September 2, 2015, it was reported that an original opinion that the Veteran's current neck condition was as likely as not due to the May 1977 inservice injury had later been misinterpreted by a later contract orthopedic specialist and, so, the latter had erroneously opined that the original injury resolved and that current cervical degenerative changes were due to aging.  Thus, the original opinion should prevail, i.e., that the Veteran's current neck condition was as likely as not due to the inservice (May 1977) injury.  

At the April 2016 Board videoconference the Veteran testified that that she had had all of her teeth removed as a result of her inservice dental trauma.  Page 5 of the transcript.  She stated that her headache began after this same inservice injury and had progressively worsened since then.  Page 5.  She took medication for both regular headaches and migraine headaches.  Page 6.  She also felt that the residuals of her inservice mandibular fracture had worsened in the last several years.  Page 6.  

With respect to psychiatric disability, the Veteran testified that her psychiatric status had worsened.  She had panic attacks at work and had panic attacks more than once weekly.  She had difficulty remembering small tasks in addition to difficulty in relationships with others, on and off the job.  Page 7.  She believed that she had PTSD based on her inservice dental trauma and she had participated in VA PTSD therapy.  Page 14.  

It was clarified at the hearing that the Veteran was claiming service connection for GERD as secondary to her service-connected residuals of a mandibular fracture because she unable to properly chew her food and her treating VA physician had led her to believe that it was this which had caused her GERD.  Pages 7 and 8.  

The Veteran testified that as to her claim for service connection for TMJ that she had pain and discomfort when she opened her mouth to widely, which was something she had not had prior to her inservice mandibular fracture.  Page 9.  The Veteran testified that about 12 years ago she had gone to Western Dental for treatment at which time it had been indicated to her that she had TMJ.  Page 10.  However, she was not now being treated for TMJ.  

Service Connection for Missing teeth, claimed as due to a Mandibular Fracture

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

However, dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381 (2015).  When applicable, a determination will be made as to whether dental conditions are due to a combat wound or other service trauma, or whether the veteran was interned as a prisoner of war (POW).  38 C.F.R. § 3.381(b).  The significance of finding a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c). 

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2015).  

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include various problems of the maxilla, mandible, or temporomandibular articulation, loss of whole or part of the ramus, loss of the condyloid process or coronoid process, loss of the hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  38 C.F.R. § 4.150.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, and may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. § 3.381(a).

Analysis

The Veteran is service-connected for a number of teeth for the purpose of VA dental treatment.  Also, she is service-connected, for compensation purposes, for residuals of a fracture, symphysis, subcondylar fracture of the mandible which is assigned a noncompensable disability rating.  However, the Veteran now seeks service connection for loss of teeth, alleging that it is due to her inservice dental injury.  While competent to attest to her inservice dental injury, and the fact that such an injury occurred is not in dispute, and to her loss of teeth, she lacks the education, training, and expertise to render competent evidence linking the injury, in 1977, to her current dental condition as is now shown a number of decades later.  

It must be observed that after her inservice dental injury, the Veteran was given crowns for her fractured teeth.  As noted above, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381.  Here, her teeth were replaced with suitable crowns.  While she also had a mandibular fracture, no wiring of her jaw was required to set the fracture.  

Although the November 29, 2011, VA outpatient dental evaluation indicates that a prosthesis cannot now be created because of severe bone reduction, this was a loss of bone of the maxilla, and not the injured mandible.  However, the September 2009 VA dental examination and the March 2012 dental examination (before and after the November 2011 VA outpatient dental examination) both specifically found that there was no loss of teeth due to loss of substance of the mandible.  Although there are several recorded histories of the Veteran having lost some teeth due to inservice dental trauma, from the record is it apparent that such clinical histories were never enhanced by an additional comment or opinion.  See Grover v. West, 12 Vet. App. 109, 112 (1999) (citing LeShore v. Brown, 8 Vet. App. 406 (1995) (evidence which is simply information recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute 'competent medical evidence').  

Crucially then, such dental trauma did not result in loss of any part of the mandible or mandibular ramus, or any part of either condyle (condyloid process) or coronoid process of the mandible, or loss of any part of the maxilla or hard palate.  Essentially, while the inservice dental trauma caused a mandibular fracture, there was no loss of teeth due to loss of substance of the body of the maxilla or mandible.  The Veteran also had never had osteomyelitis or osteonecrosis.  Therefore, the Veteran has not been diagnosed with a disability set forth in 38 C.F.R. § 4.150.  As a result, the Veteran is not entitled to compensable service connection for a dental condition manifested by loss of teeth because she does not have a disability recognized for service connection purposes.  

Principles of Service Connection

Establishing entitlement to service connection generally requires having probative (meaning competent and credible) evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  See also 38 U.S.C.A. § 101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(c).

Here, the Veteran is service-connected for residuals of a mandibular fracture as well as for a laceration of the chin; an anxiety disorder, NOS, and cervical spine disability; all on the basis of inservice trauma during her ACDUTRA from May to July 1977.  Accordingly, for this period of ACDUTRA she is a veteran and is entitled to the presumption of soundness at entrance and to the presumption of service connection for certain chronic diseases.  

A rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not, continuity of symptomatology after service is required, 38 C.F.R. § 3.303(b), but limited to only those diseases listed at 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  However, in this case none of the disabilities for which service connection is claimed is a chronic disease listed at 38 C.F.R. § 3.309(a).  

Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310(a) and (b).  This requires (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

PTSD

To establish service connection for PTSD, there must be a medical diagnosis of PTSD, a link between the PTSD diagnosis and the in-service stressor, and "credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f).  VA regulations allow a veteran's lay testimony alone to constitute the credible supporting evidence required for stressors related to combat in which the veteran engaged, a veteran's fear of hostile military or terrorist activity, or a veteran's experience being a prisoner of war.  38 C.F.R. § 3.304(f)(2)-(4).  Specifically, if the evidence establishes that the veteran experienced a specific event that caused the claimed stressor (e.g., that the veteran engaged in combat with the enemy), and the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the VA allows the veteran to establish the occurrence of the claimed stressor through the veteran's "lay testimony alone" when there is no clear and convincing evidence to the contrary.  Id.  In contrast, when the stressor is related to an in-service personal assault, which includes military sexual trauma (MST), a veteran is required to provide corroborating evidence to substantiate the occurrence of the stressor.  38 C.F.R. § 3.304(f)(5).  

Here, it is neither contended nor shown that the Veteran sustained a stressor as a POW, in combat, from fear of hostile military or terrorist activity or due to a personal or sexual assault.  Rather, it is contended that her dental injury as well as the pain and discomfort she underwent recuperating from the injury constitute her PTSD stressor.  In this regard, the Veteran has reported on numerous occasions that the injury occurred when she lost consciousness, i.e., passed out, while in formation on May 11, 1977, and this is clearly documented in the record.  A service comrade, with whom she entered service on the buddy program, attested that the initial injury was so severe that it shattered multiple teeth, creating a loud sound like a cannon.  

The Board does not doubt that the Veteran, upon regaining consciousness from the injury, endured significant pain and discomfort during her recuperation.  The very fact that the Veteran had such pain and discomfort and other matters related to the residuals of the dental injury, are the very basis for her having been granted service connection for an anxiety disorder, NOS.  Even if she were to have incurred PTSD from the inservice dental injury, that current rating assigned for the service-connected anxiety disorder encompasses all psychiatric symptoms which the Veteran now has and by merely adding a diagnosis of PTSD would not result in the assignment of a higher disability rating.  This was, essentially, acknowledged by her attorney at the Board videoconference.  See page 7 of that transcript.  Moreover, this is true even though she has participated in a PTSD recovery program.  In fact, records of her participation in that very program demonstrate that she had "subthreshold" PTSD; or, in other words, that she did not meet the criteria for a diagnosis of PTSD.  

Accordingly, the Board must conclude that the Veteran does not now, and at no point since she filed her service connection claim, have PTSD.  

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) it was held "that when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency."  Id. at 294.  However, in this case, as stated, there is no competent persuasive evidence that the Veteran has ever had PTSD, including evidence prior to her having claimed service connection.  

GERD

Gastroesophageal reflux is the "reverse flow of material from stomach to esophagus."  Cox v. Brown, 5 Vet. App. 95, 97 (1993).  Gastroesophageal reflux is the most disabling manifestation of a hiatal hernia.  76 Fed.Reg. 39160, 39174 (July 5, 2011).  

There is no evidence or contention that the Veteran had GERD during any period of ACDUTRA, or that it manifested until a point in time many years after her service.  Her lay testimony is that medical sources have suggested to, if not actually informed, her that her difficulty masticating, i.e., chewing, her food is associated with her current GERD.  

In this connection, there is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Also, lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, this does not mean that in adjudicating a claim that a layperson's statements of what he or she was told by medical personnel must be blindly accepted as true.  While the holding in Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) that "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it [is] through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence" is no longer binding in light Davidson, at 1316 and Jandreau, at 1377, both Id., the reasoning in Washington, Id. at 368, is persuasive particularly in circumstances in which the layperson is reciting matters of a complex medical nature which was told to him or her many years ago.  See also Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (VA "is not required to accept every bald assertion [] as to service connection or aggravation of a disability.").   

In this case, the Board can only conclude that the Veteran's interpretation of what she may have been told by medical personnel, relative to the etiology or cause of her GERD, has not been substantiated in light of the VA medical opinion on file.  That opinion establishes, beyond any doubt, that there is simply no connection between the Veteran's GERD and any difficulty which she had in masticating, i.e., chewing her food.  Moreover, in reading the opinion as a whole, the VA examiner essentially indicated that there is no impact of the difficulty in masticating on the Veteran's GERD so there cannot be credibly shown aggravation of the GERD beyond the natural progress of the disorder.  See Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (noting that medical reports "must be read as a whole").  For this reason, the Board concludes that the preponderance of the evidence is against the claim for service-connected for GERD and, as such, there is no doubt to be resolved in favor of the Veteran under 38 C.F.R. § 3.102.




A Compensable Rating for Residuals of Fracture, Symphysis, Subcondylar Fracture of the Mandible

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's entire history is reviewed when making disability evaluations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function are expected in all instances.  38 C.F.R. § 4.21.  

In increased rating claims, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings for each distinct time period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A disability not listed in the Schedule for Rating Disabilities may be rated analogously under a closely related disability in which the functions affected, anatomical localization (if applicable), and symptomatology are closely analogous (but organic disabilities will not be analogously rated to conditions of functional origin).  38 C.F.R. § 4.20.

The alleviating effects of medication may not be considered in schedular ratings unless explicitly provided in the applicable schedular rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").  

Under 38 C.F.R. § 4.150, Diagnostic Code (DC) 9903 a 10 percent rating is warranted for moderate dysfunction due to nonunion of the mandible, and a 30 percent rating is warranted when there is severe nonunion.  The evaluation is dependent upon the degree of motion and relative loss of masticatory function.  

Under 38 C.F.R. § 4.150, DC 9904 malunion of the mandible with slight displacement warrants a 10 percent rating; with moderate displacement a 10 percent rating is warranted; and with severe displacement a maximum 20 percent rating is warranted.  

Under 38 C.F.R. § 4.150, DC 9905 limitation of motion of the temporomandibular articulation warrants a 10 percent rating for either range of lateral excursion of 0 to 4 millimeters (mm.) or inter-incisal range of motion of 31 to 40 mm.  A 20 percent rating is warranted is inter-cisal range of motion is 21 to 30 mm.; a 30 percent rating is warranted if inter-cisal range of motion is 11 to 20 mm.; and a maximum 40 percent rating is warranted if inter-cisal range of motion is limited to from 0 to 10 mm.  A note to DC 9905 provides that ratings for limited inter-cisal movement shall not be combined with ratings for limited lateral excursion.  

Under 38 C.F.R. § 4.150, DC 9902 loss of approximately one-half of the mandible when not involving the temporomandibular articulation warrants a 30 percent rating; when involving the temporomandibular articulation a maximum 50 percent rating is warranted.  Loss of one or both sides of the condyloid process warrants a 30 percent rating.  38 C.F.R. § 4.150, DC 9908.  Loss of less than half of the hard palate replaceable by prosthesis warrants a noncompensable rating; and when not replaceable by prosthesis a 20 percent rating is warranted.  38 C.F.R. § 4.150, DC 9912.  Loss of half or more of the hard palate which is replaceable by prosthesis warrants a 10 percent rating; and when not replaceable by prosthesis a 30 percent rating is warranted.  38 C.F.R. § 4.150, DC 9911.  

Analysis

Review of the record fails to reveal displacement of the mandible to a moderate degree, which must necessarily be demonstrated for the assignment of a compensable evaluation.  The initial injury, while causing a mandibular fracture, was specifically noted to have caused a non-displaced fracture, and it was not of such severity as to require temporary fixation of the mandible, such as by wiring together of the teeth, and X-rays have not demonstrated that there was any displacement.  

Consideration must also be given to the degree of motion and relative loss of masticatory function.  The initial injury did require restoration of the Veteran's fractured teeth by applying crowns.  It was only many years later that the Veteran began to seek further dental treatment.  Even as early as 1998 she had no complaints of difficulty swallowing.  While she complained of difficulty chewing and being limited to ingestion of only soft foods at the time of an October 2009 VA TBI examination, this only created a fear related to swallowing.  On the other hand, the September 2009 VA dental examination noted that there was no history of difficulty opening her mouth or talking, and there was no mandibular nonunion or malunion nor was there any limitation of motion or difficulty with speech.  

The November 29, 2011, VA dental outpatient evaluation stated that the Veteran had a severely collapsed bite with posterior bone-on-bone contact.  The Veteran expressed her belief that her current dental problems stemmed from her mandibular fracture, but the dentist at that time did not expressly agree or confirm her belief, only stating that her trauma rated teeth could not be replaced by a prosthesis.  As to this, the VA dental examination on March 12, 2012, stated that the inservice dental injury had caused impaired mastication because the teeth she had lost could not be replaced by a prosthesis and she was limited as to what she could eat because of decreased function from loss of teeth.  

The Veteran has had difficulty chewing for the entire appeal period.  Accordingly, the Board finds that the evidence, with the favorable resolution of doubt, shows that the Veteran has such masticatory impairment as to equate with severe (although not actual) displacement from malunion of the mandible and, as such, a 20 percent rating is warranted under 38 C.F.R. § 4.150, Diagnostic Code 9904 for the entire appeal period.  There is no higher rating under Diagnostic Code 9904 and the disability is not shown to produce such impairment as to equate with severe residuals of actual nonunion of the mandible which would warrant a higher rating of 30 percent under Diagnostic Code 9903.

Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2014).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations are inadequate.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Other elements are marked interference with employment or frequent periods of hospitalization.  

If either (1) the claimant's disability picture is adequately contemplated by the rating schedule or (2) that there are no other "related factors," for example, frequent hospitalizations or marked interference with employment, then referral is not warranted and the other element need not be considered.  Addressing the adequacy of the schedular rating criteria requires a comparison between the level of severity and symptomatology of the Veteran's service-connected disabilities with the criteria in the Rating Schedule.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In Yancy v. McDonald, 27 Vet. App. 484 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  

The Veteran's belief that her mandibular fracture residuals are worse than the ratings determined to be appropriate in this decision is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the lay testimony of the Veteran.  Thus, the Board finds that the ratings assigned for the specific time frames discussed above are appropriate.

The Board has considered whether referral of these matters for consideration of extraschedular ratings is warranted, but finds that all identified symptoms and impairment associated with the service-connected disability are encompassed by the criteria for the schedular ratings assigned.  She has not alleged any manifestations or functional impairment of function that is not encompassed by the current rating.  Therefore, the schedular criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111 (2008).  


ORDER

Service connection for missing teeth is denied.  

Service connection for PTSD and GERD is denied.  

A rating of no more than 20 percent is granted for residuals of fracture, symphysis, subcondylar fracture of the mandible for the entire appeal period, subject to applicable law and regulations governing the award of monetary benefits.


REMAND

TMJ

TMJ is temporomandibular joint syndrome and is "dysfunction of the masticatory apparatus related to spasm of the muscles of mastication precipitated by disharmony of the contact surfaces of the upper and lower teeth or alteration in vertical dimension of the jaws."  Antonian v. Brown, 4 Vet. App. 179, 181 (1993).  TMJ syndrome relates to the joint between the temporal bone and the mandible.  Kirwin v. Brown, 8 Vet. App. 148, 154 (1995).  "The 'TMA,'" also known as the 'temporomandibular joint,' is a joint connecting the temporal bone, 'one of the two irregular bones forming part of the lateral surfaces and base of the skull, and containing the organs of hearing,' and the mandible, 'the horseshoe-shaped bone forming the lower jaw.'  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32d ed.2012) 1101, 1342 [hereinafter DORLAND'S].  The TMA 'allows you to talk, chew [,] and yawn.'  MAYO CLINIC, http://www.mayoclinic.com/health/tmj-disorders/DS00355 (last visited Nov. 20, 2012)."  Cohen v. Shinseki, No. 11-0945, slip op. at 1, footnote 1 (U.S. Vet. App. Jan. 3, 2013) (nonprecedential memorandum decision); 2013 WL 28621 (Vet. App.). 

At the videoconference it was requested that the Veteran be afforded a VA examination as to her claim for service connection for TMJ syndrome.  Page 15.  The Board concurs with the Veteran's representative that an examination leading to a medical opinion relative to the claim for service connection for TMJ syndrome would be helpful in adjudicating this claim.  Thus, the Veteran should be afforded an examination for that purpose.  


Headaches

In VA Form 9, Appeal to the Board, received on January 9, 2013, the Veteran stated that she was willing to attend a VA neurology examination with respect to TBI.  That examination was conducted in May 2013.  

In correspondence date October 22, 2013, it was stated by a service representative that the claim for service connection for headaches was under appeal but that the claim for service connection for TBI had not been addressed; and, moreover, these two issues were inextricably intertwined.  Similarly, the October 2013 rating decision stated that service connection for TBI was not currently being addressed but that the claim for service connection for headaches was under appeal and that the issues of service connection for headaches and service connection for TBI were inextricably intertwined.  

The Board concurs and observes that there is a question of whether the Veteran has some form of headaches which exist independently of her service-connected psychiatric disorder, her service connection cervical spine disorder, or which are due to her claimed TBI.  

Because a claim for service connection for TBI is not developed for appellate consideration at this time, the Board will not now request any additional VA examination with respect to the claim for service connection for headaches.  

However, the RO as well as the Veteran and her representative have all conceded that the claim for service connection for headaches is inextricably intertwined with the unadjudicated claim for service connection for TBI.  Accordingly, the case must be returned to the RO for adjudication of the claim for service connection for TBI.  However, the Veteran and her attorney are hereby notified that if this claim is denied, it will not be developed for appellate consideration unless a timely notice of disagreement (NOD) is filed, and after the issuance of a Statement of the Case (SOC) a timely Substantive Appeal (VA Form 9 or equivalent) is filed. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and her representative should be contacted and notified, and hereby are notified, that they may submit any additional evidence of information in support of the claims for service connection for TMJ and headaches (as well as TBI).  

2.  Afford the Veteran an appropriate examination for the purpose of determining whether she now has, or since having initially filed a claim for service connection, TMJ, and, if so, whether it is as likely as not that any such TMJ is due to her inservice injury on May 11, 1977.  

Specifically, the examiner or VA clinician should be requested to render an opinion regarding whether it is at least as likely as not (probability of 50 percent or more) that any TMJ which the Veteran now has is related to service, including her inservice injury on May 11, 1977.  

The claims folder or VA electronic records should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

3.  Adjudicate the claim for service connection for TBI after any additional development, if needed.  

Then readjudicate the claim for service connection for headaches, to include adjudication of the theory that that Veteran's headaches may be due to the claimed TBI.  

If the claim for service connection for TBI is denied, ensure that the Veteran and her representative are notified that the matter will not be properly developed for appellant consideration unless a timely NOD is filed, and after the issuance of any SOC a timely Substantive Appeal is also filed.  

4.  If the claim for service connection to TMJ and headaches remains denied, issue a Supplemental SOC and afford the Veteran and her representative the opportunity to respond thereto, at their option.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


